Citation Nr: 0023773	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a disability evaluation in 
excess of 10 percent for post-operative left (non-dominant) 
acromioclavicular separation.

2.  Entitlement to assignment of a compensable disability 
evaluation for residuals of a left thumb injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's father



INTRODUCTION

The veteran had active military service from July 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1999, a statement of the case was issued in 
February 1999, and a substantive appeal (limited to the two 
issues listed on the cover page of this decision) was 
received in April 1999.  In August 1999, the veteran 
testified at a personal hearing at the RO.  Although the 
veteran also requested a Board hearing in Washington, D.C., 
he withdrew this hearing request in August 2000.


FINDINGS OF FACT

1.  The veteran's service-connected post-operative left (non-
dominant) acromioclavicular separation is manifested by 
complaints of pain, some limitation of motion, and clinical 
and radiological evidence of abnormality, but without 
dislocation or loose movement; abduction is to 150 degrees.

2.  The veteran's service-connected residuals of a left thumb 
injury are manifested by complaints of pain and some 
limitation of flexion, but with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
post-operative left (non-dominant) acromioclavicular 
separation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5203 
(1999).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of a 
left thumb injury have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 5224 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following grants of service 
connection, and, as such, the claims for increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).   With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claims.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the reports of two VA examinations, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  


A.  Left Shoulder Disability.

Service medical records reveal that the veteran suffered a 
completed displaced acromioclavicular joint of the left 
shoulder in 1997 after a fall.  A Weaver-Dunn reconstruction 
was performed in October 1997, and service records document 
follow-up and physical therapy for a number of months 
thereafter. 

Upon discharge from service for disability in August 1998, 
the veteran filed his claim for service connection for left 
shoulder disability.  He was afforded a VA examination in 
October 1998.  At that time, very definite difficulty with 
the circumduction and some weakness in the left shoulder was 
reported, although it was described as better since the 
surgery one year before.  On physical examination, a 10 cm 
hypertrophic scar over the left acromioclavicular joint was 
noted.  No functional abnormality of the shoulder was noted, 
and complete circumduction was reported.  Radiological study 
of the left shoulder showed a missing distal clavicle, 
presumably post surgical; the shoulder was otherwise 
unremarkable.  The examination diagnosis was excellent 
general health status post surgical repair of the left 
acromioclavicular joint with resection of the distal clavicle 
with some resultant deformity and weakness on circumduction 
of the shoulder.  No other significant abnormalities were 
noted. 

At a personal hearing in August 1999, the veteran testified 
that he took over-the-counter pain medication on a daily 
basis and also treated his left shoulder with heat rubs and 
exercises.  He stated that he had no problem with swelling, 
but that there was a popping sound when he rotated his arm 
completely up.  No dislocations since the inservice surgery 
were reported.  The veteran stated that he experienced pain 
and weakness of the left shoulder on occasion, especially 
when carrying heavy objects. 

The veteran underwent another VA examination in August 1999.  
The veteran reported decreased strength and decreased 
movement of the left extremity after the inservice procedure 
with chronic pain in the area of the surgical procedure.  
Clinical examination revealed an obvious deformity in the 
area of the acromioclavicular region with hypertrophy of the 
bone and palpable abnormality with a palpable drop off of the 
shoulder.  Slightly decreased abduction of 150 degrees was 
reported, with decreased internal rotation of 70 degrees and 
a prominent palpable acromius.  Pain was reported on 
palpation of the joint space itself, and the scar tissue over 
the area of the acromioclavicluar repair was hypertrophied 
with some mild hyperemia and discomfort upon palpation of the 
scar tissue itself.  Radiological study of the left shoulder 
revealed a post surgical resection of the distal portion of 
the left clavicle.  The glenohumeral joint was within normal 
limits, and no abnormal soft tissue calcifications were 
identified.  

Although the RO initially assigned a noncompensable rating 
for the veteran's left shoulder disability, effective August 
3, 1998, by rating decision in October 1999 the RO increased 
the rating to 10 percent, also effective August 3, 1998.  
This disability has been rated under the provisions of 
Diagnostic Code 5203 which provide for a 10 percent rating 
for disability of the minor shoulder involving impairment of 
the clavicle or scapula where there is nonunion without loose 
movement or malunion.  A 20 percent rating is warranted for 
dislocation or for nonunion with loose movement.  The 
disability may also be rated on impairment of function of the 
contiguous joint.  In this regard, under Code 5201 for 
limitation of motion of the arm, a 20 percent rating is for 
application where there is limitation of the minor arm at 
shoulder level or midway between side and shoulder level.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Nevertheless, the preponderance of the evidence in this case 
is against entitlement to a rating in excess of the current 
10 percent during any period covered by the appeal.  While 
there clinical and radiological evidence of nonunion, there 
is no showing of loose movement or of dislocation to warrant 
a 20 percent rating under Code 5203.  Further, while 
abduction of the left shoulder is limited to 150 degrees and 
internal rotation is limited to 70 degrees, such findings do 
not show limitation of motion at shoulder level so as to 
warrant a 20 percent rating under Code 5201.  Further, even 
considering additional functional loss due to pain, fatigue 
and weakness, the evidence is against a finding that such 
additional functional loss more results in limitation of 
motion of the arm which more nearly approximates limitation 
at shoulder level.  

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left shoulder disability.  It 
followings that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination.  38 U.S.C.A. § 5107(b).  
Should the veteran's left shoulder disability increase in 
severity in the future, the veteran can file a request for an 
increased rating.  

B.  Left Thumb Disability.

Service medical records document a surgical procedure on the 
left thumb in January7 1997 to repair a wrestling injury.  A 
primary repair of the left ulnar collateral ligament of the 
thumb metacarpal ligament was performed.  Subsequent service 
medical records document follow-up care.  A June 1997 
clinical entry shows that the veteran was still reporting 
pain and difficulty using the hand.  Physical examination 
revealed good stability of the joint.  Extension was to 0 
degrees, but he could only flex to 30 degrees.  He was 
reported to be neurologically intact.

On VA examination in October 1998, minimal deformity of what 
was referred to as a "gamekeeper's" left thumb was reported 
with complete circumduction apposition and strength of the 
hand.  

At the August 1999 RO hearing, the veteran reported 
difficulty picking up objects and painful cramping of the 
left hand.  He reported no swelling, but stated that there 
was the joint "pops" on occasion.  

Another VA examination was conducted in August 1999.  The 
veteran complained of decreased strength of the thumb, 
decreased range of motion and decreased grip strength.  On 
examination, flexion of the metacarpal phalangeal joint was 
limited to 70 degrees, extension was to 0 degrees with 
complaints of increased discomfort.  No demonstrable loss of 
grip strength was reported, and there was no muscle atrophy.  
A linear scar was freely movable, nonfixed and not painful to 
palpation.  An x-ray of the left thumb revealed some metallic 
surgical material, but no other abnormality.     

The veteran's left thumb disability is currently rated as 
noncompensable under Code 5224 which provides for a 10 
percent rating for favorable ankylosis of the thumb.  
However, the evidence clearly shows that the disability does 
not result in ankylosis.  The Board also observes that the 
scar was not tender, and thus a compensable rating under Code 
7804 is not warranted.  While the veteran reports pain and 
weakness as well as difficulty picking up objects, clinical 
examination revealed no demonstrable loss of strength.  While 
there may be some limitation of flexion, it is clear that the 
disability does not result in a disability picture which more 
nearly approximates ankylosis so as to warrant a 10 percent 
rating.   

With regard to the left thumb issue, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of this issue on appeal.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

